          Case 2:19-cv-00509-DBB Document 59 Filed 02/14/20 Page 1 of 2



Steven A. Christensen (USB 5190)
Cameron S. Christensen(USB 16015)
Christensen Young & Associates, PLLC
9980 South 300 West #200
Sandy, UT 84070
Telephone: (801) 676-6447
Facsimile: (888) 569-2786
steven@christensenyounglaw.com
cameron@christensenyounglaw.com
Attorneys for Plaintiffs


     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION



NELLIE H. CHRISTENSEN, MARC
FUTTERMAN, GREGORY R. WILSON, on
behalf of themselves and all others similarly
situated                                        NOTICE OF DISMISSAL WITHOUT
                                                    PREJUDICE OF NELNET
Plaintiffs,
                                                       SERVICING, LLC
v.
                                                     Case No. :19-cv-00509
ELISABETH DEVOS, in her official capacity as
Secretary of Education, the UNITED STATES
DEPARTMENT OF EDUCATION, NAVIENT
CORPORATION, NAVIENT SOLUTIONS,                       Judge David Barlow
LLC, NAVIENT, CORPORATION, NELNET
SERVICING, LLC, PENNSYLVANIA
HIGHER EDUCATION ASSISTANCE
AGENCY (PHEAA) dba FEDLOAN
SERVICING, AND UTAH HIGHER
EDUCATION ASSISTANCE AUTHORITY
(UHEAA),

Defendants.
         Case 2:19-cv-00509-DBB Document 59 Filed 02/14/20 Page 2 of 2



COME NOW, Plaintiffs Nellie H. Christensen, Marc Futterman and Gregory R. Wilson, and

pursuant to Rule 4(a)(1)(A) of the Federal Rules of Civil Procedure, hereby voluntarily dismiss

without prejudice, Defendant Nelnet Servicing, LLC in the above captioned matter, and as

grounds therefore states as follows:


       1. Nelnet Servicing, LLC has not been served with process, nor has an answer or other

           pleading been filed by said Defendant.

       DATED February 14, 2020.

                                       Christensen Young & Associates, PLLC
                                       __/s/ Steven A. Christensen___.
                                       Steven A. Christensen
                                       Cameron S. Christensen
                                       Christensen Young & Associates, PLLC
                                       9980 So. 300 West, #200
                                       Sandy, Utah, 84070
                                       (801) 676-6447
                                       steven@christensenyounglaw.com
                                       cameron@christensenyounglaw.com




                                       CERTIFICATE OF SERVICE


        I hereby certify that I filed the foregoing with the Clerk of the Court through the ECF

       system, on February 14, 2020. This system provided a copy to and effected service of this

       document on all parties.


                          /s/ Steven A. Christensen___
